We, the delegation of the People's Republic of China,
have come to attend the present session of the United Nations General Assembly today at a time of immense grief for the people of all nationalities in China. Chairman Mao Tsetung, the most esteemed and beloved great leader and teacher of the Chinese people, passed away on 9 September The passing of Chairman Mao Tsetung is a loss beyond measure to the 800 million Chinese people. But for Chairman Mao, there would have been no victory of the Chinese revolution. But for Chairman Mao, there would have been no new China of today. Without the victory of the Chinese revolution under the leadership of Chairman Mao the world would not have changed so vastly as it has. Hie extremely sorrow-stricken Chinese people are determined to turn grief into strength, to carry out Chairman Mao's behests and to carry through to the end the cause of the proletarian revolution in China which Chairman Mao pioneered. The Chinese people's revolutionary cause has worthy successors. Chairman Mao Tsetung has left us forever, but the magnificent contributions he made in revolutionary theory and practice are immortal. The radiance of Mao Tsetung thought will always illuminate our road of advance.
21	Here I Wish to express once again, on behalf of the Chinese Government and people, our deep gratitude to the representatives of many countries who have at various meetings of the United Nations tendered condolences on the passing away of Chairman Mao Tsetung.
22	Chairman Mao Tsetung drew a whole series of profound conclusions from the contemporary international situation The complete correctness of these conclusions is being more and more corroborated by the developing situation.
23. Back in the early 1960s, Chairman Mao Tsetung vividly portrayed the contemporary world situation in these verses:
"The Four Seas are rising, clouds and waters raging, The Five Continents are rocking, wind and thunder roaring."
The world situation has been in a stats of great turmoil. All the political forces in the world have undergone drastic division and realignment as a result of prolonged contests of strength and struggles. On the one hand, there is the rise of the third world; on the other hand, there is the rivalry tor hegemony between the two super-Powers-the Soviet Union and the United States. Countries want independence, nations want liberation, and the people want revolution -this has become an irresistible trend of history. Looking around the globe, one cannot find a single place of tranquility. "The wind sweeping through-the tower heralds a rising storm in the mountains." The factors for both revolution and war are increasing. As Chairman Mao Tsetung pointed out, the current international situation is characterized by great disorder under heaven, and it is excellent: this great disorder is a good thing, and not a bad thing, for the people. It throws the enemies into disarray and divides them, while awakening and tempering the people, thus pushing the international situation to develop further in a direction favorable to the people and unfavorable to imperialism and social-imperialism.
24. Making a penetrating analysis of all the basic contra-dictions of our time and the division and realignment of all the political forces in the world, Chairman Mao Tsetung advanced his great strategic concept of the three worlds. He pointed out that the United States and the Soviet Union make up the first world; the developing countries in Asia, Africa, Latin America and elsewhere constitute the third world; and in between the two is the second world composed of Europe, Japan, Canada and other countries. Lenin once said: "Imperialism is the progressing oppression of the nations of the world by a handful of great Powers; it is an epoch of wars among these Powers for the extension and consolidation of national oppression." At present, the Soviet Union and the United States, the two super-Powers constituting the first world, are the biggest international oppressors and exploiters of our time and they are the sources of a new world war. While the developed countries of the second world oppress and exploit third-world countries, they themselves are at the same time subjected to super-Power oppression, exploitation, control or threats. The numinous third-world countries are most heavily oppressed and exploited by colonialism and imperialism; they are the main force in the fight against imperialism, and particularly against super-Power hegemonism.
25. Chairman Mao Tsetung pointed out: "Who are our enemies? Who are our friends? This is a question of the first importance for the revolution."' Chairman Mao s concept of the three worlds provides orientation for the workers and oppressed nations and oppressed peoples of the world in their fight in the realm of international class
struggle.
26 In the past year, the struggle against colonialism, imperialism and hegemonism waged by the people of the third-world countries has made great progress, though it suffered temporary setbacks in individual places These people have further awakened and have strengthened their unity in struggle. The heroic people of Egypt, unable to bear social-imperialist bullying and oppression any longer, resolutely abrogated the Egyptian-Soviet treaty. The Fifth Conference of Heads of State or Government of Non- Aligned Countries withstood outside pressure and maintained the position of opposing imperialism, and particularly super-Power hegemonism. The people of Asia, Africa and Latin America have come to see more and more clearly the true colors of social-imperialism. The great African people are now launching an offensive on barbarous racism, and the handful of colonialists have been cornered m southern Africa. The situation there is complicated owing to the meddling of the two super-Powers. But the long- tempered African people are clear-headed. They do not believe the nice words of imperialism and social- imperialism, nor are they intimidated by their bluster. They will surely win their liberation by relying on their own armed struggle, strengthening their unity and persisting in this course. Chairman Mao Tsetung said:
"The evil system of colonialism and imperialism arose and throve with the enslavement of Negroes and the trade in Negroes, and it will surely come to its end with the complete emancipation of the black people."
The future of Africa is infinitely bright.

27. Strategically, Europe is the focus of contention between the Soviet Union and the United States for world hegemony. The so-called "European Security Conference" was in fact a "European Insecurity Conference". There are always some people in the West who want to urge social-imperialism eastward and divert this peril towards China, thinking it best if all is quiet in the West. The "European Security Conference" reflected such a Munich line of thinking. After the Conference concluded last year, these people thought that henceforth there would be peace and tranquility in Europe. But since that Conference, the military threat posed by the Soviet Union against Western Europe and its political subversion there have been on the increase, and Europe is not more secure, but in greater danger. The desire of the European people for peace is understandable. But the Soviet Union has played up the "European Security Conference" with ulterior motives. It attempts thereby to put Western Europe off guard, divide and crush it piecemeal and ultimately seize the whole of Western Europe. The fact that strategically Europe is the focus of contention between the two hegemonic Powers, the Soviet Union and the United States, is determined by their fundamental interests. Some people take the lead hi appeasing and making concessions to the expansionists, attempting to shift this strategic focus by recognizing their sphere of influence and giving them small favors. But such an attempt cannot be realized. The continued pursuit of such a policy will result in lifting a rock only to drop it on one's own feet. Forces opposing appeasement are now rising in the West. The unity of the West European countries has made new progress. We support the unity of Western Europe and wish to see Western Europe grow strong.
28. The rivalry between the two super-Powers, the Soviet Union and She United States, extends to all parts of the globe. The United States has vested interests to protect around the world, and the Soviet Union seeks expansion. This state of affairs is unalterable. In this world-wide rivalry, the expansionist activities of the Soviet Union are all-pervasive. A Soviet leader has openly declared that there is no corner of the earth that is not taken into account by them. Now more and more people have come to realize that the so-called "irreversible process of detente" constantly peddled by Soviet social-imperialism is but a fraudulent and hollow phase; every day it talks "peace" but practices expansion; every day it talks "disarmament" but practices arms expansion. Soviet social-imperialism is the biggest peace swindler and the most dangerous source of war today. The continued fierce rivalry between the two super-Powers is bound to lead to war some day. This is independent of mail's will. The so-called "balance of power" is only a temporary, superficial and even deceptive thing. It cannot be relied upon to maintain peace. As Chairman Mao Tsetung pointed out, in an era when classes exist, war is a phenomenon between two periods of peace. The danger of a new world war is visibly growing, and the people of all countries must get prepared.
29. There is now a strange phenomenon in the world. Some people are terrified at the mention of the Soviet Union, thinking that it cannot be touched. This is superstition. Soviet social-imperialism is nothing to be afraid of. It is outwardly strong but inwardly weak. Alienated from the people, it is essentially feeble, it faces economic difficulties and ever-sharpening class contradictions and contradictions among its nationalities. Carrying out expansion everywhere and committing all sorts of evils, it has affronted the people of the East European countries and of the world. Its offensive posture bears the seed of defeat. Chairman Mao Tsetung pointed out long ago: "All reactionaries are paper tigers.""The revisionist Soviet Union is a paper tiger too." All the countries that are subjected to super-Power aggression, subversion, interference, control or threat should unite and wage a tit-for-tat struggle against it. "The people, and the people alone, are the motive force in the making of world history." The destiny of mankind is definitely not to be decided by any super-Power.
"People of the world, be courageous, dare to fight, defy difficulties and advance wave upon wave. Then the whole world will belong to the people. Monsters of all kinds shall be destroyed."
30.	Following Chairman Mao Tsetung's teachings, the Chinese Government and people firmly and unswervingly support the just struggles of all oppressed nations and oppressed peoples. Now, I would like to state our consistent position on some of the issues to be considered by the current session of the General Assembly.
31.	We firmly support the people of Zimbabwe, Namibia and Azania in their just struggle against white racism and for national liberation. We warmly support the relevant resolutions adopted by the recent Assembly of Heads of State and Government of the Organization of African Unity and the Fifth Conference of Heads of State or Government of Non-Aligned Countries [see A/311197], We firmly support the people of Zimbabwe in their armed straggle against the Smith white minority regime. We firmly support the people of Namibia in their aimed struggle against forcible occupation by the reactionary authorities of South Africa ai d for national independence. We warmly hail the powerful mass movements of the people of Azania against racial discrimination and apartheid. We strongly condemn the Soviet Union for disrupting the unity of the Angolan national liberation movements and carrying out armed intervention in Angola. We are firmly opposed to the rivalry between the two super-Powers in southern Africa, and especially to social-imperialist attempts to seize the opportunity to sow discord and carry out armed intervention while pretending to support the national liberation movements.
32.	We firmly support the Palestinian and other Arab peoples in their just struggle for the restoration of their national rights and the recovery of their lost territories and against the rivalry between the super-Powers for hegemony in the Middle East. We sincerely hope that the various political forces in Lebanon, together with the Arab States concerned and the Palestinian people, will set store by the national interests of Lebanon and the militant unity of the Arab countries and find a reasonable solution to their temporary differences through peaceful consultations free from super-Power interference.
33.	We firmly maintain that the independence, sovereignty and territorial integrity of Cyprus should be respected. We earnestly hope that the Greek and Turkish communities of Cyprus and the countries directly concerned will guard against super-Power meddling and gradually eliminate their differences through patient consultations on the basis of equality and in the spirit of mutual understanding and mutual accommodation.
34.	We firmly support the Korean people in their just struggle for the independent and peaceful reunification of their fatherland. United States aggression and its interference in Korea are the main cause for recurrent tensions in Korea and for the failure to achieve an independent and peaceful reunification. The United Nations Command must be dissolved, and the United States armed forces must be withdrawn from South Korea. The division of Korea must end, and the independent and peaceful reunification of Korea must be realized. This is not to be hindered by any force on earth.
35.	We firmly support the admission of the Socialist Republic of Viet Nam to membership in the United Nations. The United States threat to use the veto is utterly unjustifiable. We firmly support the just struggle carried on by the people of East Timor under the leadership of the Frente Revolucionaria Timor Leste Independente [FRETILIN] in defence of the independence and territorial integrity of their country chainst foreign aggression. We hold that the position of the Association of South-East Asian Nations for the establishment of a zone of peace, freedom and neutrality free from interference by foreign Powers should be respected.
36.	We firmly support the proposal of the Government of Sri Lanka to declare the Indian Ocean a zone of peace.4 We firmly support the proposal of the Government of Pakistan to establish a nuclear-free zone in South Asia.s We firmly support the solemn statement of the King of Nepal declaring Nepal a zone of peace. We firmly support the reasonable position taken by Bangladesh on the question of sharing the water of the Ganges river.
37.	We firmly support the just struggle of the third-world countries for the establishment of the new international economic order. To attain this aim, the third-world countries have, since the sixth special session of the United Nations General Assembly, made many efforts at various international conferences. But owing to obstruction by the super-Powers, these efforts have so far not achieved the progress they ought to have. Facts prove that the superPowers will never lightly give up their prerogative of exploiting and plundering the developing countries. We approve of dialogue, but first of all one must be strong. The developing countries can wrest back, step by step, positions on the economic front occupied by the super-Powers only if* they maintain independence and self-reliance, fully exercise their state sovereignty, take firm hold of their national resources, develop and expand their national economies, consolidate and expand the associations of raw material-producing countries and strengthen their mutual help and co-operation.

38.	As for the question of disarmament, our consistent position and views are known to all. The Soviet representative puts forward in this forum every year a sham disarmament proposal of one description or another to achieve a demagogic effect. It is not worth while here to comment on such old stuff in new concoctions.
39.	The Chinese Government and people are determined to carry on the cause left behind by Chairman Mao, to adhere to the basic line of our Party and to keep to Chairman Mao's revolutionary line and policies in foreign affairs. This has been solemnly declared in the message to the whole party, the whole army and the people of all nationalities throughout the country issued by the Central Committee of the Communist Party of China, the Standing Committee of the National People's Congress of the People's Republic of China, the Council of State of the People's Republic of China and the Military Commission of the Central Committee of the Communist Party of China and in the memorial speech by Comrade Hua Kuo-feng, First Vice-Chairman of the Central Committee of the Communist Party of China and Premier of the Council of State, at the mass memorial meeting to mourn our great leader and teacher, Chairman Mao Tsetung. The revolutionary line and policies in foreign affairs laid down for us by Chairman Mao personally are a beacon that has illuminated and will forever illuminate the successful advance of our external work. The Chinese Government will continue unswervingly to implement Chairman Mao's revolutionary line and policies in foreign affairs, keep the people in mind, place hopes in them, uphold proletarian internationalism, and never seek hegemony or to be a super-Power. We will strengthen our unity with the international proletariat and the oppressed nations and oppressed peoples the world over, our unity with the people of the third-world countries and our unity with all the countries subjected to aggression, subversion, interference, control or bullying by imperialism or social-imperialism so as to form the broadest possible united front against imperialism, and particularly against the hegemonism of the two superPowers, the Soviet Union and the United States. We consistently maintain that all countries, big and small, should be equal. The affairs of any country should be managed by its own people; world affairs should be managed by all countries in the world. As in the past, we will establish or develop relations with all countries on the basis of the five principles of peaceful coexistence.
40.	Chairman Mao Tsetung taught us that "In our inter-national relations, we Chinese people should get rid of great-Power chauvinism resolutely, thoroughly, wholly and completely."  We will follow this instruction of Chairman Mao in handling all our foreign relations. China is still a developing socialist country. However great our future achievements in national construction, we will keep firmly in mind Chairman Mao's teaching always to be modest and never become arrogant, not even after a hundred years, and never become cocky, not even after the twenty-first century.

41.	China is a vast and richly endowed country with a population of 800 million. Chairman Mao Tsetung taught us: "China ought to make a greater contribution to humanity." At present, under the leadership of the Central Committee of the Communist Party of China, the Chinese people are taking class struggle as the key-link, keeping to the Party's basic line and policies for the entire historical period of socialism, persevering in the continued revolution under the dictatorship of the proletariat, consolidating the great unity of the people of all nationalities under the leadership of the working class and based on the worker-peasant alliance, deepening the struggle to criticize Teng Hsiao-ping and repulse the rightist deviationist attempt to reverse correct verdicts, consolidating and developing the victories of the Great Proletarian Cultural Revolution, combating and preventing revisionism, consolidating the dictatorship of the proletariat, working hard independently and self-reliantly, to build China into a powerful socialist country, and striving to make a greater contribution to humanity. Following the consistent teachings of Chairman Mao, we are determined to strengthen our preparedness against war, heighten our vigilance and be ready at all times to wipe out any enemy that dares to invade China. We are determined to liberate Taiwan. Under the leadership of the Communist Party of China, we Chinese people are fully confident that we will triumph over domestic and foreign enemies, overcome all difficulties and achieve our objectives.
42.	Surveying the whole world, we see that there is great disorder under heaven and that the situation is excellent. The way ahead is tortuous, but the future of mankind is bright. The people of China are ready to join hands with the people of all other countries in our common endeavor.
